Citation Nr: 1601317	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-31 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).

4.  Whether the reduction of the disability rating for prostate cancer was proper.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.

These appeals to the Board of Veterans' Appeals (Board) are from December 2007 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran filed a notice of disagreement (NOD) to the RO's decision to reduce the rating assigned to his service-connected prostate cancer.  There has not been any action on this issue since then.  It is therefore included for consideration, and will be remanded for a Statement of the Case (SOC) to be issued.

In August 2015, the Veteran had a personal hearing with the undersigned VLJ.

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims require additional development.

In regard to his sleep apnea, the Board notes the Veteran indicated during his August 2015 hearing that he would try to get statements from his doctor and from his first wife regarding his symptoms and diagnosis.  No additional evidence has been received.  He should be given another opportunity to submit any relevant statements.  He is treated by VA, so updated records must be obtained.  A VA examination opinion that addresses the Veteran's statements regarding his symptoms should also be obtained.  He and his sister allege that the Veteran had symptoms of sleep apnea prior to service but that they were worse upon his return.

In regard to his PTSD, the Veteran alleges that his symptoms have increased in severity since his last VA examination in July 2013.  Indeed, review of his records suggest an increase.  Therefore, an updated examination report that also comments on treatment notes is to be obtained.

His records suggest that his retirement was due, in part, to his PTSD.  Therefore, a claim for TDIU has been added for consideration.  It is inextricably intertwined with the other issues under consideration, and also requires additional development.

In regard to his prostate cancer, the Veteran has filed a NOD to the July 2014 decision to reduce his rating from 100 percent to 20 percent.  Therefore, a statement of the case (SOC) must be issued for this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran and his representative, addressing his disagreement with the reduction of his disability rating for prostate cancer.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

2.  Contemporaneously with the above, ask the Veteran to identify all treatment he has received for his mental health and sleep apnea, and make arrangements to obtain all records not already associated with the claims file.
Ensure that updated VA treatment records from 2015 to the present are associated with the claims file.  He was given a sleep study at the Dorn VAMC in February 2015 that is not of record.

3.  Contemporaneously with the above, ask the Veteran to complete a VA Form 21-8940 Application for Increased Compensation based on Unemployability.  Advise him of the evidence needed to substantiate such a claim.

4.  After receipt of records, schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or higher probability) that the Veteran's sleep apnea is related to service.  Advise the Veteran he may bring his older CPAP machine with him if he would like the examiner to comment on its approximate age.

The examiner is asked to review the claims file prior to the examination, but is advised that his STRs do not document a diagnosis.  This is not dispositive of the inquiry.  The examiner is asked to consider statements regarding his symptoms to be credible and to formulate an opinion addressing these statements.

The Veteran and his sister allege that he had symptoms of sleep apnea as a young man prior to entry into active duty.  They testified that he had labored breathing and loud snoring  and that he would wake up and have frequent episodes where he stopped breathing.  Both he and his sister are currently diagnosed with sleep apnea and are competent to testify to their own observations regarding their symptomatology, particularly since they have the condition.  They further allege that he had worse troubles upon returning, that is, that his service aggravated a preexisting condition.

The record at the current time does not contain a sleep study, so it is not clear what type of sleep apnea he has.  A thorough examination with all diagnostic testing should therefore be conducted.  He is not overweight.  The Veteran alleges that he has been diagnosed with it for many years, and indeed, his records show that he has had it at least since the 1990's.  

The examiner is asked first to address whether a preexisting disability was aggravated (that is, permanently increased in severity beyond the normal progression of the disability) in service.  To do so, the examiner is first asked whether it is clear and unmistakable, or undebatable, that the Veteran entered into active duty with a preexisting diagnosis?  If yes, point to the evidence showing that it is clear and unmistakable.  If it is clear and unmistakable, the examiner is then asked whether it is also clear and unmistakable, or undebatable, that the diagnosis did not increase in severity during service.  If it is undebatable that it did not increase in service, point to the evidence showing that.  

If not undebatable, then the examiner is asked to consider that he entered into service without a preexisting diagnosis.  The examiner is then asked whether it is as likely as not (50 percent or greater probability) that sleep apnea is related to service.  The Veteran alleges feeling tired during service, of not being rested and of falling asleep during his guard duty.  He alleges that fellow soldiers told him he snored loudly.  His sister alleges that she witnessed her brother stop breathing while he was sleeping, which she now understands was due to his sleep apnea.  The Veteran alleges that he continued to have difficulty sleeping and loud snoring until diagnosed with sleep apnea and given a breathing machine, probably in the 1990's.  The examiner is asked to address these facts, as well as the Veteran's weight.  To reiterate, the examiner is asked to form an opinion on whether it is as likely as not that sleep apnea incepted during service, given the testimony regarding symptoms observed.  A discussion on when sleep apnea became recognized as a sleep disorder and when breathing machines or CPAPs started being distributed to patients would also be helpful.

The examiner is also asked whether his service-connected PTSD, prostate cancer, or diabetes caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) sleep apnea.  His sister alleges that the Veteran's hypervigilance and hyperstartle reaction has made his sleep apnea worse.  

All opinions are to be supported with explanatory rationale including citation to evidence in the record or to medically accepted knowledge.

5.  Schedule the Veteran for an appropriate examination for a report on the current severity of his PTSD.  The VA examiner is asked to review his treatment records and to provide an opinion that addresses the Veteran's impairment from 2007 through to the present.  All relevant diagnostic testing should be conducted.  The examiner is asked to address findings in his treatment records showing that he scored a 19 out of 30 on the SLUMS test.  The examiner is asked to elicit as many details as possible, and to possibly interview the Veteran's wife for a broader picture on his level of impairment.  Specifically, the examiner is asked whether the Veteran has social and occupational impairment with deficiencies in most areas (including work, school, family, judgment, thinking, or mood), or whether he has total social and occupational impairment, at any time during the relevant appeal period (that is, from August 2007 to the present, however, the examiner is advised that earlier records should also be reviewed to gain a better picture into his symptomatology).  The examiner is asked to comment on the impact his symptoms have on employment.

6.  Schedule the Veteran for a Social and Industrial Survey for a report on his employability with respect to his service connected disabilities.  Such an opinion may take into account his work and education experience but not his age or other nonservice-connected disabilities.

7.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




